Exhibit 10.1

ACQUISITION AND STOCK PURCHASE AGREEMENT

Table of Contents

 

RECITALS

     1   

1.

  Acquisition and Sale of Company Stock      1      1.1   Purchase and Sale of
Company Stock      1      1.2   Purchase Price for Company Stock, Options and
Warrants      1      1.3   The Closing      2      1.4   Options and Warrants   
  2   

2.

  Representations and Warranties of the Company and the Shareholders      2     
2.1   Organization and Authority to Do Business. Good Standing      3      2.2  
Authority and Enforceability      3      2.3   Capitalization      3      2.4  
No Subsidiaries      4      2.5   Consents and Approvals; No Violations      4
     2.6   Brokers’ Fees      4      2.7   Financial Statements      4      2.8
  No Adverse Changes      5      2.9   Absence of Undisclosed Liabilities      5
     2.10   Compliance      5      2.11   Environmental Laws and Regulations   
  6      2.12   Taxes      6      2.13   Real Property      6      2.14  
Intellectual Property Rights      7      2.15   Contracts      7      2.16  
Insurance      8      2.17   Litigation      8      2.18   Employees      8     
2.19   Employee Benefits      10      2.20   Guarantees      10      2.21  
Related-Party Transactions      10      2.23   Inventory      11      2.24  
Receivables      11      2.25   Assets      11      2.26   Disclosure      11   

3.    

  Representations and Warranties of each Shareholder      12      3.1  
Authority and Enforceability      12      3.2   No Violations      12      3.3  
Company Stock      12      3.4   Claims Against the Company      12      3.5  
Termination of Rights to Purchase Securities      12      3.6   Disclosure of
Information      12      3.7   Investment Experience      13      3.8   Legend
     13      3.9   Compliance with Laws      13      3.10   Regulation S      13
     3.11   Married Shareholders      14   

4.

  Representations and Warranties of Purchaser      14      4.1   Organization,
Good Standing and Qualification      14      4.2   Authority and Enforceability
     14   

 

Acquisition and Stock Purchase Agreement

 

i



--------------------------------------------------------------------------------

 

4.3

  Compliance with Instruments      14     

4.4

  Broker’s Fees      14     

4.5

  Disclosure      14   

5.

  Conditions to Closing      15     

5.1

  Conditions of the Shareholders to Closing      15     

5.2

  Conditions of Purchaser and Parent to Closing      15       

(a)  

  Representations and Warranties      15       

(b)

  Sale of All Company Stock      15       

(c)

  No Material Adverse Change      15       

(d)

  Securities      15       

(e)

  Directors; Officers      15       

(f)

  Options and Warrants      15       

(g)

  Exemption from Registration      15       

(h)

  Ancillary Agreements      15       

(i)

  Due Diligence      16       

(j)

  Working Capital      16       

(k)

  Regulatory Approvals      16       

(l)

  Company Approval      16   

6.

  Covenants      16     

6.1

  Insurance      16     

6.2

  Public Announcements      16     

6.3

  Non-Competition; Non-Solicitation      16     

6.4

  Releases of Shareholders      17     

6.5

  Releases of Prete and Truglio against LDK      18     

6.6

  Further Action      18     

6.7

  Specific Performance      19   

7.

  Indemnification      19     

7.1

  Survival of Representations and Warranties      19     

7.2

  Indemnification by the Shareholders      19     

7.3

  Procedure for Indemnification      20     

7.4

  Payments      21   

8.

  Reserved      21   

9.    

  Miscellaneous      21     

9.1

  Assignment      21     

9.2

  Modifications, Amendments and Waivers      21     

9.3

  Administrative law      22     

9.4

  Product liability      22     

9.5

  Data protection      22     

9.6

  Governing Law      22     

9.7

  Counterparts; Facsimile      22     

9.8

  Titles and Subtitles      22     

9.9

  Notices      22     

9.10

  Severability      23     

9.11

  Entire Agreement      23   

 

Acquisition and Stock Purchase Agreement

 

ii



--------------------------------------------------------------------------------

ACQUISITION AND STOCK PURCHASE AGREEMENT

THIS ACQUISITION AND STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into
as of June 25, 2012 (the “Effective Date”), by and among Solar Power, Inc., a
California corporation, (“Purchaser”), SOLAR GREEN TECHNOLOGY SPA, an Italian
Limited Liability (Joint Stock) Company (the “Company”), and the security
holders of the Company listed on the signature pages hereto (the
“Shareholders”).

RECITALS

A. The Shareholders are the owners of 100% of the issued and outstanding shares
of equity securities and warrants, options or other rights to acquire equity
securities of the Company (the “Company Stock”).

B. The Shareholders wish to sell all of their Company Stock and any and all
other equity interests to Purchaser (the “Acquisition”) in exchange for cash and
common stock of the Purchaser (the “Acquisition Consideration”).

C. Pursuant to the Acquisition, (i) the Shareholders that own outstanding shares
of Company Stock will receive cash and/or Purchaser’s stock payment at the
closing of the Acquisition all as described herein.

D. The Boards of Directors of the Company and Purchaser believe that the
Acquisition is in the best interest of the Company and Purchaser and have
approved the Acquisition.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

 

1. Acquisition and Sale of Company Stock

1.1 Purchase and Sale of Company Stock. Subject to all the terms and conditions
of this Agreement, (i) each Shareholder hereby sells, transfers and delivers to
Purchaser, and Purchaser hereby purchases from each Shareholder, all the shares
of the Company Stock owned by such Shareholder, free and clear of any
Encumbrances (as defined in Section 2.5) and (ii) each option, warrant or other
right to purchase any securities of the Company Stock shall terminate. Following
the consummation of the Acquisition, Purchaser shall own 100% of the issued and
outstanding shares of equity securities and warrants, options or other rights to
acquire equity securities of the Company.

1.2 Purchase Price for Company Stock, Options and Warrants. Subject to the terms
and conditions of this Agreement, in exchange for the Company Stock, Purchaser
shall make the following payments (the “Purchase Price”):

(a) Within five (5) business days following the Closing, Purchaser shall deliver
to LDK Solar Europe Holding S.A. (LUX) (“LDK”) a certain number of shares of SPI
Stock equal to the quotient of in the principal amount of Three Million Five
Hundred Thousand Euros (€3,500,000) divided by the Ninety (90) day VWAP (as
defined below) of SPI Stock as of June 11, 2012;

 

Acquisition and Stock Purchase Agreement

 

1



--------------------------------------------------------------------------------

(b) Within five (5) business days following the Closing, Purchaser shall deliver
to each of Angelo Prete (“Prete”) and Giuseppe Truglio (“Truglio”) a certain
number of shares of the Purchaser’s common stock (“SPI Stock”) equal to the
quotient of Six Hundred and Fifty Thousand Euros (€650,000) divided by the
Ninety (90) Trading Day VWAP (as defined below) of SPI Stock as of June 11,
2012; and

(c) At the Closing, Purchaser shall deliver by wire transfer in immediately
available funds to each of Prete and Truglio, One Hundred Thousand Euros
(€100,000) (the “Initial Closing Payment”);

For purposes of this Section 1.2, (i) “VWAP” means the dollar volume-weighted
average price of SPI Stock on the principal market in which it trades during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, and (ii) “Trading Day” means any day on which the SPI Stock is traded
on the principal securities exchange or securities market on which the SPI Stock
is then tradable.

1.3 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Maiano Pisano e de Vito &
Partners located at Palazzo Veneranda Fabbrica del Duomo, Piazza del Duomo, 20,
20122 Milano , on the Effective Date, or at such other time and place as
Purchaser and the Shareholders may agree. At the Closing, (i) Purchaser shall
make the Initial Closing Payment to each of Prete and Truglio in accordance with
Section 1.2(c) above; and (ii) the Company, Shareholders and Purchaser, as
applicable, shall deliver the certificates and other documents and instruments
required to be delivered by or on behalf of such party. Within five (5) business
days of the Closing (i) each Shareholder shall deliver to Purchaser certificates
representing the Company Stock owned by such Shareholder, duly endorsed for
transfer or accompanied by duly executed stock powers with all requisite
transfer stamps affixed thereto, and (ii) Purchaser shall issue SPI Stock to the
Shareholders in accordance with Sections 1.2(a) and 1.2(b) above.

1.4 Options and Warrants. Any outstanding options, warrants or other rights to
purchase Company Stock or any other securities of the Company shall terminate as
of the Closing and will not be assumed as a result of the Acquisition.

 

2. Representations and Warranties of the Company and the Shareholders

The Shareholders and the Company hereby severally and not jointly represent and
warrant to Purchaser that each of the following representations and warranties
is true and correct in all respects as of the Closing, except as disclosed in
the disclosure letter separately delivered to the Company at the Closing (the
“Disclosure Schedule”). As used in this Section 2, “Material Adverse Effect”
shall mean, with respect to the business of the Company, any substantial adverse
effect or change in the business, including the operations, properties,
prospects, financial condition, or results of operations of the business, taken
as a whole.

The parties hereby agree and acknowledge that the Disclosure Schedule delivered
by the Shareholders and the Company to Purchaser on the date hereof is
incomplete. The Shareholders and the Company each hereby severally and not
jointly agree to provide Purchaser with supplements (“Supplements”) to their
respective Disclosure Schedule on or before July 15, 2012, which Supplements
shall contain all information that should have been disclosed in the

 

Acquisition and Stock Purchase Agreement

 

2



--------------------------------------------------------------------------------

Disclosure Schedule that was delivered on the date hereof. Upon delivery of the
Supplements as provided above, the Disclosure Schedule, as updated by the
Supplements, shall be deemed to have been delivered as of the date hereof to the
extent that the information contained therein conforms to the prior
understandings and discussions of the parties.

2.1 Organization and Authority to Do Business. Good Standing. The Company is a
is a non-listed Joint-Stock Company (“società per azioni”/“S.P.A.”), duly
organized, validly existing and in good standing under the laws of the Republic
of Italy and is qualified to do business in every jurisdiction in which it is
required to be qualified. The Company has full power and authority and all
licenses, permits and authorizations necessary to own and operate its properties
and to carry on its business as now conducted. Correct and complete copies of
the Company’s articles of incorporation and bylaws have been furnished to the
Purchaser (together, the “Charter Documents”). Correct and complete copies of
the minute books containing the records of all the meetings of the stockholders
and board of directors, the stock certificate books and the stock record books
of the Company have been furnished to the Purchaser. The corporate books as well
as the records of the Company are complete and accurate in all respects and all
facts and corporate actions reflected therein have been conducted or taken in
material compliance with all applicable laws and with the relevant By-laws. All
books and records required to be maintained by the Company have been accurately
maintained on a timely basis. The Company is not in default under or in
violation of any provision of its Charter Documents, is not insolvent, nor
declared bankrupt, and no action or request are pending to declare it bankrupt
or to make it subject to – inter alia - any insolvency proceedings, composition
with creditors or other winding up procedure as provided by Royal Decree no.
267/1942, as amended. Schedule 2.1 of the Disclosure Schedule lists all of the
directors and officers of the Company.

2.2 Authority and Enforceability. The Company has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The board of directors and the
shareholders of the Company has duly approved this Agreement and has duly
authorized the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. No corporate proceedings on behalf of the
Company are necessary to approve this Agreement or the consummation of the
Acquisition. This Agreement constitutes the valid and legally binding obligation
of the Company, enforceable in accordance with its terms and conditions.

2.3 Capitalization. The authorized shares of the Company consist of 1,000,000
shares -fully paid in- of the Company’s common stock (the “Common Stock”) and,
namely, 700,000 Class A shares and 300,000 Class B shares. The Common Stock held
by the Shareholders, each of whom is listed on the signature pages hereto,
constitutes 100% of the issued and outstanding shares of the Company immediately
before the Closing. The Shareholders have delivered to Purchaser a schedule, in
form satisfactory to Purchaser, that fully and accurately reflects the
capitalization of the Company, including all Company Stock and options, warrants
and other rights to acquire capital stock of the Company, and the interests of
any other party receiving consideration in connection with the Acquisition, as
of the date hereof and the disposition of all such interests upon the Closing
(the “Capitalization Schedule”). The Company Stock has been duly authorized, is
validly issued, fully paid and nonassessable, and is not subject to, nor was it
issued in violation of, any preemptive rights or rights of first refusal. The
Company Stock is free of any pledge, attachment, charge, lien or restriction or
encumbrance of any kind. Immediately upon and simultaneously with the Closing
(i) the only outstanding shares of Company Stock will be 1,000,000 shares of
Common Stock, (ii) there will be no outstanding or authorized options, warrants,
rights, contracts, calls, puts, rights to subscribe,

 

Acquisition and Stock Purchase Agreement

 

3



--------------------------------------------------------------------------------

conversion rights or other agreements or commitments to which the Company is a
party or which are binding upon the Company providing for the issuance,
disposition or acquisition of any of its capital stock (other than this
Agreement), (iii) there will be no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company, (iv) there are no
voting trusts, proxies or any other agreements or understandings with respect to
the voting of the capital stock of the Company and (v) the Company is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital stock. Other than the Common Stock,
no other class or series of capital stock has been issued by the Company at any
time. The Company has not at any time redeemed any shares of its stock. All
Company option plans or other incentive plans have been terminated.

2.4 No Subsidiaries. Except for certain SPV (Special Purposes Vehicles)
companies, duly incorporated in connection with the implementation of solar
power plants, the Company has no subsidiaries and has never had any subsidiaries
and does not own or have the right to acquire an equity interest in any other
entity.

2.5 Consents and Approvals; No Violations. No filing with, and no permit,
authorization, consent or approval of, any public or governmental body or
authority is necessary for the consummation of the Acquisition, unless the
failure to obtain the foregoing would not have a Material Adverse Effect.
Neither the execution and the delivery of this Agreement nor the consummation of
the Acquisition will: (i) violate any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or authority, any nongovernmental, self-regulatory
organization or agency to which the Company or any of its properties or assets
may be subject, or any court to which the Company is subject, or any provision
of the Charter Documents; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Company is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Encumbrance upon any of
its assets) unless the cumulative effect of any the foregoing in this
Section 2.5(ii) would not have a Material Adverse Effect. For purposes of this
Agreement, “Encumbrance” means any encumbrance, claim, lien, charge, mortgage,
security interest, equity, option, pledge, restriction on transferability
(including, without limitation, any voting agreement, voting trust, any
restriction on voting rights or right of disposition), defect of title,
attachments, preliminary attachments or adverse claims (whether or not made,
known or contingent) or other claims or third party rights of whatever nature on
any property or property interest.

2.6 Brokers’ Fees. Except as set forth on Schedule 2.6 of the Disclosure
Schedule, the Company has no Liability or obligation to pay any fees,
commissions or expenses to any broker, finder, or agent with respect to the
Acquisition.

2.7 Financial Statements. The Shareholders have previously delivered to
Purchaser the unaudited financial statements of the Company for each fiscal year
since formation of the Company (the “Financial Statements”), and the balance
sheet of the Company at May 31, 2012, the “Balance Sheet”). The Financial
Statements and the Balance Sheet have been prepared from, and are in accordance
with, the books and records of the Company and present fairly, in all material
respects, the financial position and results of operations of the Company as of
the dates and for the periods indicated, in each case in accordance with
generally accepted accounting principals (“GAAP”), except that notes required by
GAAP shall not be required. The accounting books as well as the records of the
Company are complete and accurate in all

 

Acquisition and Stock Purchase Agreement

 

4



--------------------------------------------------------------------------------

respects and all facts and accounting actions reflected therein have been
conducted or taken in material compliance with all applicable laws and with the
relevant By-laws. All accounting books and records required to be maintained by
the Company have been accurately maintained on a timely basis.

2.8 No Adverse Changes. Except as disclosed on Schedule 2.8 of the Disclosure
Schedule, since the date of the Balance Sheet the business of the Company has
been conducted only in the ordinary course and in accordance with past and
current practices, which comply with the law and are reasonable and customary in
the circumstances, due to use of the due diligence of a “prudent business man”
and, thus, there has not been:

(a) any material adverse change in the business of the Company or any event or
condition that has had or is reasonably likely to have a Material Adverse Effect
on the business of the Company;

(b) any transaction, commitment, contract or agreement entered into by the
Company or any relinquishment by the Company of any contract or other right;

(c) any payment or other provision of value to any third party, outside the
ordinary course of the business of the Company; or

(d) any significant change in the payment terms with the suppliers or customers
of the Company;

(e) any amendment to the Company’s articles of incorporation or bylaws or other
comparable organizational documents

(f) any loss of important customer or supplier, and the Company’s management has
not received any written notice from any such important customer stating its
intent to cease doing business with the Company.

2.9 Absence of Undisclosed Liabilities. Except as disclosed on Schedule 2.9 of
the Disclosure Schedule, the Company has no liabilities or obligations of any
nature (whether absolute, accrued, contingent or otherwise) except
(i) liabilities or obligations that are fully accrued or reserved against in the
Balance Sheet, and (ii) liabilities or obligations arising since the date of the
Balance Sheet in the ordinary course of business and consistent with past
practice that would not separately or cumulatively reasonably likely result in a
Material Adverse Effect

2.10 Compliance. All activities of the Company have been, and are currently
being, conducted in compliance with all applicable state, local or foreign laws,
ordinances, regulations, interpretations, judgments, decrees, injunctions,
permits, licenses, certificates, governmental requirements, orders, guidelines
and other similar items of any court or other governmental entity, unless the
cumulative effect of failure to so comply with the foregoing would not have a
Material Adverse Effect. All Company indebtedness is listed on Scheduled 2.10 of
the Disclosure Schedule. No event (including the Acquisition) has occurred or
been alleged that is, or with the passing of any time or the giving of any
notice, certificate, declaration or demand would become, an event of default
under, or breach of, any of the terms of any loan, borrowing, debenture or
financial facility of the Company or which would entitle any person to call for
repayment prior to normal maturity.

 

Acquisition and Stock Purchase Agreement

 

5



--------------------------------------------------------------------------------

2.11 Environmental Laws and Regulations. There has been no storage, disposal,
generation, manufacture, refinement, transportation, handling, Release (as
defined below) or treatment of waste or hazardous substances by the Company at,
upon, or from any of the property now or previously owned or leased by the
Company or at, upon or from any third party property where the Company
implemented any solar power plant, in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which could
reasonably be expected to require remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit. For the purposes
of this Section, “Release” shall mean any material spill, discharge, leak,
emission, injection, escape, dumping or other release of any kind.

2.12 Taxes.

(a) For purposes of this Agreement: “Tax” or “Taxes” means any state, local or
foreign net income, gross income, gross receipts, windfall profit, severance,
property, production, sales, use, license, excise, franchise, employment,
payroll, withholding, alternative or add-on minimum, ad valorem, value-added,
transfer, stamp, or environmental tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of any kind whatsoever,
including, without limitation, taxes or withholdings associated with the use of
independent contractors, together with any interest or penalty, addition to tax
or additional amount imposed by any governmental authority, and “Tax Return”
means any return, report or similar statement required to be filed with respect
to any Taxes (including any attached schedules), including, without limitation,
any information return, claim for refund, amended return and declaration of
estimated Tax.

(b) The Company has filed all Tax Returns required to be filed; all such Tax
Returns are complete and accurate and disclose all Taxes required to be paid by
the Company for the periods covered thereby; all Taxes owed by the Company
(whether or not shown on any such Tax Return) have been timely paid or accrued
for; the Company is not currently the beneficiary of any extension of time
within which to file any Tax Return; the Company has duly and timely withheld
from employee and consultant salaries, wages and other compensation and paid
over to the appropriate governmental authority all amounts required to be so
withheld and paid over for all periods under all applicable laws; the Company
has not waived or been requested to waive any statute of limitations in respect
of Taxes which waiver is currently in effect; all deficiencies asserted or
assessments made as a result of any examination or audit of the Company’s Tax
Returns have been paid in full; there is no action, suit, investigation, audit,
claim or assessment pending or proposed or threatened with respect to Taxes of
the Company and no basis exists therefor; there are no liens for Taxes upon the
assets of the Company except liens relating to current Taxes not yet due; all
Taxes which the Company is required by law to withhold or to collect for payment
have been duly withheld and collected, and have been paid or accrued, reserved
against and entered on the books of the Company; and the Company has never been
a member of any Company group or had any direct or indirect ownership in any
corporation, partnership, joint venture or other entity.

2.13 Real Property. The Company owns no real property except for the right of
property over the land surface as duly specified in the Disclosure Schedule.
Schedule 2.13 of the Disclosure Schedule lists and describes briefly all real
property leased, subleased, occupied, held, controlled or otherwise used or
contemplated to be used by the Company. The Company is in actual and exclusive
occupation of each such property. None of the properties occupied by the Company
is in material violation of any law or in violation of any building, zoning, or
other ordinance, code or regulation which would have a Material Adverse Effect
or materially interfere with the use and occupancy thereof in the ordinary
course by the Company of its business.

 

Acquisition and Stock Purchase Agreement

 

6



--------------------------------------------------------------------------------

Any existing lease agreement is in full force and effect; the terms of the
existing lease agreements are fair and reasonable for the market and the rental
payments under the lease agreements are at fair market rental prices. The
Company is not in default, and no circumstances exist which, if unremedied,
would, either with or without notice or the passage of time or both, result in
such default under the existing lease agreements.

The leased properties, as well as all the equipment, plants and installations
therein, inclusive, without limitation, of the heating system, electrical plants
- all of which are in compliance with the provisions of Law no. 46 of March 30,
1990 - machinery and outfits are:

a) in compliance with all applicable laws and regulations, including those
concerning health, safety, hygienic and environmental conditions; and:

b) save for normal wear and tear, in good operating condition, maintenance and
repair and in any event fit for use in the ordinary course of Company’s business

2.14 Intellectual Property Rights. The Company owns, possesses, or has applied
for all patents, patent rights, trademarks, trademark registrations, service
marks, service mark registrations, trade names, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented or
unpatentable proprietary or confidential information systems or procedures) and
other rights or interests in items of intellectual property as are necessary for
the operation of the business now conducted or proposed by the Company to be
conducted by the Company (collectively, the “Intellectual Property”), all of
which are listed on Schedule 2.14 of the Disclosure Schedule. Tangible Assets.
The Company owns or leases all buildings, machinery, equipment, and other
tangible assets necessary for the conduct of the business as conducted or as
proposed to be conducted. Each such tangible asset is free from defects (patent
and latent), has been maintained in accordance with normal industry practice, is
in good operating condition and repair (subject to normal wear and tear), and is
suitable for the purposes for which it is used currently. The Intellectual
Property is not subject, also after the completion of the transaction
contemplated in this Agreement, to any constraints or limitations.

2.15 Contracts. Schedule 2.16 of the Disclosure Schedule contains an accurate
and complete list of every contract (whether express or implied), plan,
agreement, lease or understanding to which the Company is a party or may be
bound that involves (i) obligations of, or payments to, the Company in excess of
€10,000, (ii) the license of any patent, copyright, trade secret or other
proprietary right to or from the Company, other than licenses to the Company
available at a cost not exceeding $2,000 and widely available through regular
commercial distribution channels on standard terms and conditions, or (iii) the
granting of rights to manufacture, produce, assemble, distribute, license,
market or sell the Company’s products or affecting the Company’s exclusive right
to develop, manufacture, assemble, distribute, market or sell its products
(each, a “Contract,” and collectively, the “Contracts”). The Company has
performed all material obligations required to be performed by it under the
Contracts. There has not been any event of default (or any event or condition
with notice or the lapse of time, both or otherwise, would constitute an event
of default) thereunder on the part of the Company or any other party thereto
under one or more Contracts, the result of which, separately or cumulatively, is
reasonably likely to result in a Material Adverse Effect. The Contracts are in
full force and effect, have been signed by individuals vested with the necessary
powers and are valid and enforceable by the Company in accordance with their
respective terms, except to the extent that

 

Acquisition and Stock Purchase Agreement

 

7



--------------------------------------------------------------------------------

enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws now or hereafter in effect relating to creditors’
rights generally, by general principles of equity.

2.16 Insurance. Schedule 2.17 of the Disclosure Schedule sets forth a true and
complete list of the insurance policies maintained with respect to the Company,
its respective assets and properties, or their directors, officers or employees.
True and complete copies of all such insurance policies and all related
applications, together with all modifications and amendments thereto, have been
delivered to Purchaser before the date hereof. All such policies are in full
force and effect, all premiums due and payable thereon have been paid, and no
notice of cancellation or termination has been received with respect to any such
policy that has not been replaced on substantially similar terms before the date
of such cancellation. The Company has performed in all material respects their
respective obligations under each policy to which the Company is a party or that
provides coverage to the Company or any director, officer or employee thereof.
The insurance policies coverage are sufficient for compliance with all
requirements of applicable law, regulations and of any contract to which the
Company is party to and cover risks of the kind customarily insured against and
in amounts customarily carried by businesses similarly situated.

2.17 Litigation. Except as described at Schedule 2.18 of the Disclosure
Schedule: (i) there is no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand pending or threatened against or involving
the Company its employees, Directors, collaborators, current or former, or any
of its properties or rights, before any court, tax court, arbitrator, or
administrative or governmental body, and there exists no reasonable basis for
any such action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand; (ii) there is no judgment, decree, injunction, rule or order
of any court, tax court, governmental department, commission, agency,
instrumentality or arbitrator outstanding against the Company; and (iii) the
Company is not in violation of any term of any judgment, decree, injunction or
order outstanding against it.

2.18 Employees.

(a) Schedule 2.19 of the Disclosure Schedule contains a complete list of every
employee, consultant, collaborator (including project-workers), commercial agent
and business finder of the Company, providing their position, start dates,
compensation (including benefits), accrued vacation, and stock options or other
equity incentive issued or granted to them by the Company (including grant date,
vesting terms, amount expected to be vested as of the Closing, and exercise
price). As of the Closing, all such options or other rights to acquire
securities will have been terminated or exercised.

(b) The employment relationships of the Employees are covered by the National
Collective Labour Agreement of the “Commercial Sector” (“CCNL Commercio”). The
Company is not a party to or bound by any collective bargaining agreement at the
Company’s level, and it has not experienced any strikes, has not committed any
unfair labor practice and has no knowledge of any organizational effort
presently being made or threatened by or on behalf of any labor union with
respect to employees of the Company. The Company is in compliance with all laws
and regulations respecting employment and employment practices, terms and
conditions of employment, and wages and hours and, except as disclosed in
Schedule 2.19 of the Disclosure Schedule, the Company has not violated or
incurred any liabilities for breach or unlawful termination of any employment
contract with any of its employees or former employees or for failure to comply
with an order for the reinstatement or reengagement and back pay of any of its
employees or former employees.

 

Acquisition and Stock Purchase Agreement

 

8



--------------------------------------------------------------------------------

(c) No employee has tendered his resignation for “just cause” according to Art.
2119 of the Italian Civil Code over the last five years. No employee has been
dismissed by the Company over the last five years. The employment of any former
employee of the Company has been terminated in accordance with applicable law
and CCNL, and the Company has no liability under any individual or collective
agreement or applicable law toward any such terminated employee.

(d) The Company has complied at any time with all the requirements provided by
Legislative Decrees no. 626/1994 and no. 81/2008 (which replaced Legislative
Decree no. 626/1994) and the related regulations on occupational safety and
health. The Company has not been served with any communication of the competent
Authority regarding the institution of any investigation having as its subject
matter any infringement of the abovementioned requirements.

(e) All social security contributions due by the Company to private insurance
Companies or government Entities pursuant to the terms of the pension plans
and/or policies for the employees of the Company have been duly paid and such
pension plans and/or policies fully cover the statutory, government pension
entitlements and the private, non-government pension entitlements to which the
employees are entitled.

(f) All insurance premiums due by the Company to INAIL (“National Insurance
Institute for Industrial Accidents”) pursuant to the applicable laws and
regulations have been duly paid.

(g) Except for those provided for by law and the CCNL, the Company is not party
to any:

 

  •  

arrangements regarding bonus, deferred compensation, profit sharing, stock
option;

 

  •  

plans for medical or health insurance or other benefits of any kind, severance
or pension.

(h) The accrual for Employee severance indemnity (i.e., the so-called
“Trattamento di Fine Rapporto”/TFR) on the financial statements is adequate for
all Employees.

(i) The Company has not granted any loans to any Employee.

(j) The Company is not experiencing and has not experienced any “Cassa
integrazione” and work stoppage involving the Employees within the past five
years.

(k) The Company has paid in full to all Employees all wages, salaries and
bonuses due and payable to such Employees, and has paid in full any related
withholding tax to the Tax Authority.

(l) No golden parachutes or similar advantages for Employees exist, nor any
contractual obligations in excess of mandatory provisions of law in case of
dismissal.

 

Acquisition and Stock Purchase Agreement

 

9



--------------------------------------------------------------------------------

(m) The Acquisition will not give rise to (i) any extraordinary payment
obligations to any employee, consultant or other party on the part of the
Company or (ii) the right of any employee or consultant to terminate or modify
the terms of such party’s relationship with the Company.

(n) No employee, director, consultant or independent contractor is party to any
contract, including without limitation any employment, consulting, contracting
or similar contract, oral or written, with the Company. No employee, director,
consultant or independent contractor is entitled to severance, bonus, or any
other payment upon termination of such party’s employment, consulting or
independent contractor relationship with the Company or any extraordinary
payment upon a change of control of the Company. Except as disclosed in Schedule
2.19 of the Disclosure Schedule, all employees, consultants and independent
contractors provide such employment, consulting or independent contractor
services to the Company on an “at will” basis.

2.19 Employee Benefits. The Company maintains no employee benefit plans.

2.20 Guarantees. The Company is not a guarantor of, nor is it otherwise liable
for, any liability or obligation (including indebtedness) of any other person or
entity.

2.21 Related-Party Transactions.

Except as set forth on Schedule 2.22 of the Disclosure Schedule, (i) no present
employee, consultant, officer, shareholder, director or Affiliate (as defined
below) of the Company, or, in the case of any of the foregoing who are
individuals, any member of his or her immediate family, or any Affiliate of any
of the foregoing, and (ii) no former employee, consultant, officer, shareholder,
director or Affiliate of the Company, or, in the case of any of the foregoing
who are individuals, any member of his or her immediate family, or any Affiliate
of any of the foregoing:

(a) is indebted to the Company nor is the Company indebted (or committed to make
loans or extend or guaranty credit) to any such person, other than for (i) the
payment of salary or performance bonuses for services rendered,
(ii) reimbursement for reasonable expenses incurred on behalf of the Company, or
(iii) other standard employee benefits made generally available to all employees
or to similarly situated persons;

(b) is, directly or indirectly, interested in any material contract with the
Company (other than such contracts as relate to any such person’s employment
with the Company or ownership of capital stock of the Company) nor holds any
direct or indirect ownership interest in any firm or corporation (i) with which
the Company is affiliated or with which the Company has a business relationship
or (ii) that competes with the Company, except that such persons may own stock
in publicly traded companies (not exceeding one percent of any such company’s
outstanding capital stock) that may compete with the Company.

As used herein the term “Affiliate” shall mean any person or entity that
controls or is controlled by, or is under common control with, the designated
party. For purposes of this definition, “control” means the possession, directly
or indirectly, of the power to direct the management or policies of a person or
entity, whether by ownership of voting securities, by contract or otherwise, or
the ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other interest of a person or entity.

 

Acquisition and Stock Purchase Agreement

 

10



--------------------------------------------------------------------------------

2.23 Inventory. Each item of inventory of the Company whether reflected on the
Balance Sheet or subsequently acquired, (a) is free of any material defect or
deficiency, (b) is in good, usable and currently marketable condition consistent
with past practice in the ordinary course of business of the Company, and (c) is
properly reflected in the books and records of the Company at the lesser of cost
and fair market value, with adequate obsolescence reserves, all as determined in
accordance with GAAP. Since the date of the Balance Sheet, there have not been
any write-downs of the value of, or establishment of any reserves against, any
inventory of the Company and except for write-downs and reserves in the ordinary
course of business.

2.24 Receivables. All the accounts receivable of the Company that are reflected
on the Balance Sheet or on the accounting records of the Company as of the
Closing (a) represent actual indebtedness incurred by the applicable account
debtors and (b) have arisen from bona fide transactions in the ordinary course
of business. Except as disclosed in Schedule 2.24 of the Disclosure Schedule,
all such accounts receivable are good and collectible at the aggregate recorded
amounts thereof, net of any applicable reserves for doubtful accounts reflected
on the Balance Sheet. Since the date of the Balance Sheet, there have not been
any write-offs as uncollectible of any customer accounts receivable of the
Company, except for write-offs in the ordinary course of business.

2.25 Assets. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company has good and valid title to all the assets reflected
on the Balance Sheet or thereafter acquired, other than assets disposed of in
the ordinary course of business since the date of the Balance Sheet, in each
case free and clear of all Encumbrances. Schedule 2.25 of the Disclosure Letter
sets forth a brief description of each item of equipment or other personal
property of the Company with an original cost in excess of €250,000, indicating,
in each case, the purchase price thereof, the year of purchase and the
accumulated book depreciation through the Balance Sheet Date. Each item set
forth or required to be set forth in Schedule 2.25 of the Disclosure Letter is
adequate for the uses to which it is being put, is in good working order
(ordinary wear and tear excepted), is free from any material defect and has been
maintained in all material respects in accordance with the past practice of the
Company and generally accepted industry practice. All leased equipment and other
personal property of the Company is in all material respects in the condition
required of such property by the terms of the lease applicable thereto. The
buildings, plants and structures of the Company are structurally sound, are in
good condition and repair, and are adequate for the uses to which they are being
put, and none of such buildings, plants or structures are in need of maintenance
or repairs except for ordinary, routine maintenance and repairs. The assets of
the Company are sufficient for the continued conduct of the business of the
Company in substantially the same manner as conducted before the date hereof.

2.26 Disclosure. The representations and warranties contained in this Section 2
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 2 not misleading.

 

Acquisition and Stock Purchase Agreement

 

11



--------------------------------------------------------------------------------

3. Representations and Warranties of each Shareholder

Each of the Shareholders, with respect only to such Shareholder individually and
no other person or entity, represents and warrants to Purchaser that each of the
representations and warranties set forth below is true and correct in all
respects as of the Closing with respect to such Shareholder, except as fairly
disclosed in the Disclosure Schedule:

3.1 Authority and Enforceability. The Shareholders are the only owners of the
Company’s shares and, thus, have full power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and
thereby. This Agreement constitutes the valid and legally binding obligation of
the Shareholder, enforceable in accordance with its terms and conditions, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of a specific performance, injunctive relief, or other
equitable remedies.

3.2 No Violations. Neither the execution and the delivery of this Agreement nor
the consummation of the Acquisition will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Shareholder is a party or by which the Shareholder is bound that
could affect the Company Stock or the Company.

3.3 Company Stock. The Shareholder holds of record and owns beneficially the
Company Stock set forth next to the Shareholder’s name on Exhibit A attached
hereto, free and clear of any restrictions on transfer (other than any
restrictions under applicable securities laws), taxes, security interests,
options, warrants, purchase rights, contracts, commitments, equities, claims,
demands or any other Encumbrances. The Shareholder is not a party to any option,
warrant, purchase right, or other agreement, understanding, contract or
commitment that would entitle the Shareholder to hold or own, directly or
indirectly, of record or beneficially, any other equity interest in the Company
or that could require the Shareholder to sell, transfer, or otherwise dispose of
any equity interest in the Company (other than this Agreement) other than as set
forth in Exhibit A. The Shareholder is not a party to any voting trust, proxy,
or other agreement or understanding with respect to the voting of any Company
Stock. There is no litigation, claim, proceeding or governmental investigation
pending or threatened against the Shareholder which seeks to delay or prevent
the consummation of, or which would be reasonably likely to adversely affect the
Shareholder’s ability to consummate, the Acquisition. Upon transferring of the
Company’s shares at the Closing Date, Purchaser obtains good and valid title to
such shares, legally and beneficially

3.4 Claims Against the Company. The Shareholder does not have any claims against
the Company other than rights or claims arising with respect to the
Shareholder’s ownership of the Company Stock.

3.5 Termination of Rights to Purchase Securities. By execution of this
Agreement, each Shareholder hereby permanently and irrevocably terminates any
interest or right that such Shareholder has in, or to acquire, any security of
the Company, effective as of the Closing.

3.6 Securities Act. The SPI Stock are being acquired for investment only and not
with a view to any public distribution thereof in violation of any of the
registration requirements of the Securities Act.

3.6 Disclosure of Information. Each Shareholder has received and/or have had
full access to a copy of all reports, registration statements, prospectuses and
other information required to be filed by SPI (the “SEC Filings”) with the
Securities and Exchange Commission pursuant to the Exchange Act of 1934, as
amended, and the Securities Act of 1933, as amended (the “Securities Act”). Each
Shareholder has received or has had full access to all the

 

Acquisition and Stock Purchase Agreement

 

12



--------------------------------------------------------------------------------

information it considers necessary or appropriate to make an informed investment
decision with respect to the SPI Shares to be issued by SPI to each Shareholder
under this Agreement. Each Shareholder further has had an opportunity to ask
questions and receive answers from Purchaser on the terms and conditions of the
offering of the SPI Shares and to obtain additional information necessary to
make its investment decision.

3.7 Investment Experience. Each Shareholder understands that the purchase of the
SPI Shares involves substantial risk. Each Shareholder (i) has experience as an
investor in securities of companies such as Purchaser, (ii) acknowledges that
each Shareholder is able to fend for himself, (iii) can bear the economic risk
of Shareholder’s investment in the SPI Shares and (iv) has such knowledge and
experience in financial or business matters that each Shareholder is capable of
evaluating the merits and risks of this investment in the SPI Shares and
protecting its own interests in connection with this investment.

3.8 Legend.

(a) It is understood that any certificates evidencing the SPI Shares will bear
the legend set forth below:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

(b) The legend set forth in paragraph (a) shall, upon the request of
Shareholder, be promptly removed by SPI from any certificate evidencing the SPI
Shares upon delivery to SPI of an opinion of counsel to Shareholder, reasonably
satisfactory to SPI, that the legended security can be freely transferred
without a registration statement being in effect under the Securities Act.

3.9 Compliance With Laws. Each Shareholder has satisfied the laws of each SPI
Shareholder’s jurisdiction in connection with the Acquisition, including (i) the
legal requirements within the jurisdiction for the purchase of the SPI Shares,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase or
holding of the SPI Shares.

3.10 Regulation S. Each Shareholder is not a United States person (as defined in
Regulation S of the Securities Act) (a “U.S. Person”), and in order to establish
the basis for an exemption for the offer and sale of the SPI Shares under
Regulation S promulgated under the Securities Act for offshore transactions with
non-U.S. Persons, each Shareholder makes the representations, warranties and
acknowledgements set forth on Exhibit B attached hereto.

 

Acquisition and Stock Purchase Agreement

 

13



--------------------------------------------------------------------------------

3.11 Married Shareholders. All of the Shareholders who are not married in regime
of separate marital property (“separazione dei beni”) with their respective
spouses, for the purposes and effect of Sec. 215 et seq. of the Italian Civil
Code, have provided notarized powers of attorney from their spouses.

 

4. Representations and Warranties of Purchaser

Purchaser hereby represents and warrants to each Shareholder that each of the
representations and warranties set forth below is true and correct in all
respects as of the Closing. As used in this Section 4, the term “Knowledge”
shall mean, with respect to Purchaser, actual knowledge upon reasonable
investigation of any officer of Purchaser. As used in this Section 4, “Material
Adverse Effect” shall mean, with respect to the business of Purchaser, as the
case may be, any substantial adverse effect or change in the business, including
the operations, properties, prospects, financial condition, or results of
operations of the business, taken as a whole.

4.1 Organization, Good Standing and Qualification. Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California and has all requisite corporate power and authority to carry
on its business as now conducted and as currently proposed to be conducted.

4.2 Authority and Enforceability. Purchaser has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The board of directors of the
Purchaser have duly approved this Agreement and have duly authorized the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. To the Knowledge of the Purchaser, no
additional corporate proceedings on behalf of either Purchaser is necessary to
approve this Agreement or the consummation of the Acquisition. This Agreement
constitutes the valid and legally binding obligation of Purchaser enforceable in
accordance with its terms and conditions, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

4.3 Compliance with Instruments. Purchaser is not in violation or default of any
provisions of its respective Articles of Incorporation or Bylaws or in violation
or default in any material respect of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound or of any
material provision of federal or state statute, rule or regulation applicable to
such representing party. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any such material violation or be in conflict with or constitute, with
or without the passage of time and giving of notice, either a material default
under any such provision, instrument, judgment, order, writ, decree or contract
or an event which results in the creation of any material lien, charge or
Encumbrance upon any assets of Purchaser.

4.4 Broker’s Fees. Purchaser has no liability or obligation to pay any fees,
commissions or expenses to any broker, finder, or agent with respect to the
Acquisition.

4.5 Disclosure. The representations and warranties contained in this Section 4
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 4 not misleading.

 

Acquisition and Stock Purchase Agreement

 

14



--------------------------------------------------------------------------------

5. Conditions to Closing

5.1 Conditions of the Shareholders to Closing. The obligations of each
Shareholder under this Agreement are subject to (i) the representations and
warranties of Purchaser contained in Section 4 being true and correct as of the
Closing, unless otherwise waived by the Shareholder, (ii) Purchaser having duly
authorized and entered into the Agreement, (iii) Purchaser entering into that
certain employment agreement with Prete (the “Prete Employment Agreement”);
(iv) Purchaser entering into that certain consulting agreement with Truglio (the
“Consulting Agreement”); and (v) Purchaser shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required by this Agreement to be performed or
complied with by it on or prior to the Closing and shall have obtained all
approvals, consents and qualifications necessary to complete the purchase and
sale described herein.

5.2 Conditions of Purchaser and Parent to Closing. The obligations of Purchaser
under this Agreement are subject to the fulfillment, on or before the Closing,
of each of the following conditions, unless otherwise waived in writing by
Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Company and each Shareholder contained in Sections 2 and 3 shall be true and
correct at the Closing.

(b) Sale of All Company Stock. All of the Shareholders shall have tendered all
of their Company Stock to Purchaser for purchase and shall have executed this
Agreement.

(c) No Material Adverse Change. Between the date of the Balance Sheet and the
Closing, there shall have occurred no event that is reasonably likely to have a
Material Adverse Effect (as defined in Section 2) on the Company.

(d) Securities. The Company shall have terminated any and all agreements,
arrangements or plans relating to its equity securities, and all such
agreements, arrangements and plans shall be of no further force and effect and
there shall be no rights or obligations outstanding under any such agreements,
arrangements or plans.

(e) Directors; Officers. Except as otherwise specified in writing by the
Purchaser to the Company, all of the Company’s directors and officers shall have
resigned and such resignations shall be effective as of the Closing.

(f) Options and Warrants. All options, warrants or other rights to purchase
Company stock or other securities of the Company shall have either been
terminated or exercised for shares of Company Stock. All Company option plans or
other incentive plans shall have been terminated.

(g) Exemption from Registration. The offer and sale of the SPI Shares in the
Acquisition shall be qualified or exempt from registration or qualification
under all applicable United States federal and state securities laws.

(h) Ancillary Agreements. Prete shall have entered into the Prete Employment
Agreement and Truglio shall have entered into the Consulting Agreement.

 

Acquisition and Stock Purchase Agreement

 

15



--------------------------------------------------------------------------------

(i) Due Diligence. SPI shall have completed its due diligence in its full
satisfaction and in its sole discretion of the Company. If, as a result of the
limited legal due diligence exercise to be conducted after closing or/and the
contents of the Disclosure Supplements, liabilities arise in an amount exceeding
Euro 500,000 (five-hundred-thousand), the Shareholders shall proportionally
reimburse the Purchaser of said amount of Euro 500,000 (five-hundred-thousand),
safe in any case the recovery of any damages.

(j) Working Capital. The working capital of the Company at the Closing shall be
at least €1,000,000 calculated in accordance with GAAP.

(k) Regulatory Approvals. Each SPI Shareholder shall have obtained all material
required governmental, foreign exchange and regulatory approvals or consents in
its jurisdiction of organization that are required under the laws of its
jurisdiction of organization in order for such SPI Shareholder to purchase the
SPI Shares as contemplated by this Agreement.

(l) Company Approval. The board of directors and the shareholders of the Company
has duly approved this Agreement and has duly authorized the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

6. Covenants.

6.1 Insurance. The Company shall keep, or cause to be kept, all insurance
policies set forth in Schedule 2.17 of the Company Disclosure Letter, or
suitable

6.2 Public Announcements. None of the Parties will issue any press release or
make any statement or disclosure to any third party (whether or not in response
to an inquiry) regarding the existence of this Agreement or its terms, except as
may be required by law, without prior written approval of Purchaser.

6.3 Non-Competition; Non-Solicitation.

(a) Each of Prete and LDK, for a period of two (2) years commencing on the
Closing , and Truglio, for a period of one (1) year commencing on the Closing,
(both the two years and the one year period above jointly indicated as the
“Restricted Period”) - without limiting the generality of this covenant also in
conformity with Section 2557 of the Italian Civil Code - shall not, and shall
not permit any of its affiliates to, directly or indirectly, (i) engage in or
assist others in engaging in the business of the Company in the European Union
(the “Territory”); (ii) have an interest in any Person that engages directly or
indirectly in the business of the Company in the Territory in any capacity,
including as a partner, shareholder, member, employee, principal, agent, trustee
or consultant; or (iii) intentionally interfere in any material respect with the
business relationships (whether formed prior to or after the date of this
Agreement) between the Company and customers or suppliers of the Company. With
respect to Truglio and for the purpose of this paragraph a) of the
Non-Competition clause, it is expressly agreed that the Business of the Company
shall be intended as EPC (Engineering, Procurement and Construction) activity
related to solar power plants having a capacity of at least 20KW.
Notwithstanding the foregoing, each of the Shareholders may own, directly or
indirectly, solely as an investment, securities of any Person traded on any
national securities exchange if Seller is not a controlling Person of, or a
member of a group which controls, such Person and does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(b) During the Restricted Period, each of the Shareholders shall not, and shall
not

 

Acquisition and Stock Purchase Agreement

 

16



--------------------------------------------------------------------------------

permit any of its affiliates to, directly or indirectly, hire or solicit any
employee of the Company or encourage any such employee to leave such employment
or hire any such employee who has left such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees.

(c) During the Restricted Period, each of the Shareholders shall not, and shall
not permit any of its affiliates to, directly or indirectly, solicit or entice,
or attempt to solicit or entice, any clients or customers of the Company or
potential clients or customers of the Company for purposes of diverting their
business or services from the Company.

(d) Each of the Shareholders acknowledge that a breach or threatened breach of
this Section 6.3 would give rise to irreparable harm to Purchaser, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by each of the Shareholders of any such
obligations, Purchaser shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

(e) Each of the Shareholders acknowledge that the restrictions contained in this
Section 6.3 are reasonable and necessary to protect the legitimate interests of
Purchaser and constitute a material inducement to Purchaser to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in this Section 6.3 should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then any court is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such jurisdiction to the maximum time, geographic, product or service, or
other limitations permitted by applicable law. The covenants contained in this
Section 6.4 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

6.4 Releases of Shareholders.

(a) Effective upon the Closing, each of the Shareholders, for such Shareholder
and such Shareholder’s predecessors, successors, personal representatives and
assigns (the “Releasors”), hereby irrevocably releases and forever discharges
the Company and Purchaser, and the Company’s and Purchaser’s past, present and
future officers, directors, employees, agents, stockholders, partners, managers,
successors, representatives, assigns and affiliates (other than the
Shareholders) (the “Releasees”), as the case may be, from (i) any and all
claims, liabilities, costs, expenses, rights, causes of action, suits,
litigation, proceedings, arbitrations, demands, however arising, whether at law
or equity, actual or contingent, known or unknown arising solely out of, or
relating solely to, the Shareholder’s ownership (direct or indirect) of any debt
or equity interests in the Company (including, without limitation, the Company
Stock) and (ii) any and all obligations, whether previously or now existing, up
to and through the Closing, which the Company may have to, or have incurred for
the benefit or on behalf of, any Releasor, whether pursuant to law, contract
(including without limitation any shareholders agreement between the
Shareholders), provision of the Company’s charter documents or otherwise,
arising solely out of, or relating solely to, the Releasors’ ownership

 

Acquisition and Stock Purchase Agreement

 

17



--------------------------------------------------------------------------------

(direct or indirect) of any debt or equity interests in the Company (including,
without limitation, the Company Stock); provided, that this release shall not
extend to claims or obligations arising out of, or relating to this Agreement.

(b) Each Shareholder hereby acknowledges and agrees that the consideration
received by each of them for the execution and delivery of this Agreement,
including without limitation the consideration received by the Shareholders for
the Company Stock, was fully negotiated and bargained for and constitutes full
and fair consideration for the agreements and releases by each of them set forth
in this Agreement.

(c) Each Shareholder hereby confirms that such party (i) has carefully read the
provisions of this Section 6.4, (ii) has reviewed such provisions with such
party’s respective attorneys and has consulted therewith regarding such party’s
rights and obligations hereunder, and (iii) has had ample and sufficient
opportunity to consider the terms of this Section 6.4 without duress or
coercion. Accordingly, each Releasor forever waives all rights to assert that
the release contained in this Section 6.4 was the result of a mistake in law or
in fact or to assert that any or all of the legal theories or factual
assumptions used for negotiating purposes are for any reason inaccurate or
inappropriate.

6.5 Releases of Prete and Truglio against LDK.

(a) Effective upon the Closing, each of Prete and Truglio (the “Releasors”),
hereby irrevocably releases and forever discharges LDK and its past, present and
future officers, directors, employees, agents, stockholders, partners, managers,
successors, representatives, assigns and affiliates (the “Releasees”), as the
case may be, from any and all claims, liabilities, costs, expenses, rights,
causes of action, suits, litigation, proceedings, arbitrations, demands, however
arising, whether at law or equity, actual or contingent, known or unknown
arising solely out of, or relating solely to, any and all obligations, whether
previously or now existing, up to and through the Closing, which LDK may have
to, or have incurred for the benefit or on behalf of, any Releasor; provided,
that this release shall not extend to claims or obligations arising out of, or
relating to this Agreement.

(b) Each Shareholder hereby acknowledges and agrees that the consideration
received by each of them for the execution and delivery of this Agreement,
including without limitation the consideration received by the Shareholders for
the Company Stock, was fully negotiated and bargained for and constitutes full
and fair consideration for the agreements and releases by each of them set forth
in this Agreement.

(c) Each Shareholder hereby confirms that such party (i) has carefully read the
provisions of this Section 6.5, (ii) has reviewed such provisions with such
party’s respective attorneys and has consulted therewith regarding such party’s
rights and obligations hereunder, and (iii) has had ample and sufficient
opportunity to consider the terms of this Section 6.5 without duress or
coercion. Accordingly, each Releasor forever waives all rights to assert that
the release contained in this Section 6.5 was the result of a mistake in law or
in fact or to assert that any or all of the legal theories or factual
assumptions used for negotiating purposes are for any reason inaccurate or
inappropriate.

6.6 Further Action. Before and after the Closing, each of Purchaser and the
Shareholders agrees promptly to take all such reasonable and lawful actions as
may be necessary or desirable to effect the Acquisition in accordance with this
Agreement, including without limitation the execution of such further
instruments of conveyance and transfer and additional action as Purchaser may
reasonably request to effect, consummate, confirm or evidence the transfer to
Purchaser of the Company Stock and any other transactions contemplated hereby.

 

Acquisition and Stock Purchase Agreement

 

18



--------------------------------------------------------------------------------

Within 40 days as from the Closing Date, Shareholders will provide Purchaser
with the following certificates, which contents shall be satisfactory to
Purchaser and not in conflict with any information provided by the Shareholders:

1) the certificates, issued by the competent Courts or other judicial
Authorities, listing any pending legal proceedings or insolvency procedures
against the Company;

2) the certificate concerning the Company’s tax liabilities pursuant to Article
14 of Legislative Decree no. 472/1997, as amended, duly issued by the relevant
Tax Office (hereinafter, the “Tax Certificate”);

3) an updated list of work in progress existing at the Closing Date

6.7 Specific Performance. Each Shareholder acknowledges that the Company’s
business is unique and recognizes and affirms that in the event of a breach of
this Agreement by such Shareholder, money damages may be inadequate and
Purchaser may have no adequate remedy at law. Accordingly, each Shareholder
agrees that Purchaser shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and such Shareholder’s
obligations hereunder not only by an action or actions for damages but also by
an action or actions for specific performance, injunctive and/or other equitable
relief.

 

7. Indemnification

7.1 Survival of Representations and Warranties. All representations and
warranties in this Agreement and any other certificate or document delivered
pursuant to this Agreement shall survive for eighteen (18) months following the
Closing; provided, that the representations and warranties in Section 2.3
(Capitalization) shall survive the Closing indefinitely, and the representations
and warranties in Sections 2.7 (Financial Statements), 2.11 (Environmental Laws
and Regulations), 2.12 (Taxes), 2.17 (Litigation) and 2.18 (Employees) shall
survive the Closing and continue in full force and effect until expiration of
any applicable statute of limitation or audit and examination period.
Notwithstanding anything in the foregoing to the contrary, any claim relating to
fraud or willful misconduct shall also survive the Closing indefinitely. All
covenants and obligations contained in this Agreement shall survive the Closing
until all obligations with respect thereto have been performed or until they
have expired in accordance with their respective terms. The right to
indemnification, setoff, payment of Damages (as defined in this Section 7) or
other remedy based on any representations, warranties, covenants, and
obligations will not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or at the Closing,
with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation.

7.2 Indemnification by the Shareholders. Subject to the limitations set forth in
this Agreement, each Shareholder shall severally, and not jointly, indemnify
Purchaser, and the Company and each of their respective officers, directors,
stockholders, employees, agents, representatives, affiliates, successors and
assigns and hold each of them harmless from and against and pay on behalf of or
reimburse such party in respect of any damage, liability, demand, claim, action,
cause of action, cost, damage, diminution in value, deficiency, tax, penalty,
fine or other loss or expense, whether or not arising out of a third party
claim, including all interest,

 

Acquisition and Stock Purchase Agreement

 

19



--------------------------------------------------------------------------------

penalties, reasonable attorneys’ fees and expenses and all amounts paid or
incurred in connection with any action, demand, proceeding, investigation or
claim by any third party (including any governmental entity or any department,
agency or political subdivision thereof) ( “Damages”) against or affecting such
party or which, if determined adversely to such party, would give rise to,
evidence the existence of, or relate to, any other Damages and the
investigation, defense or settlement of any of the foregoing Damages which such
party may suffer, sustain or become subject to, as a result of or relating to:

(a) the breach of any representation or warranty made by the Company or any
Shareholder contained in this Agreement with respect thereto in connection with
the Closing if such breach is not cured within fifteen (15) days of such notice;
or

(b) the breach of any covenant or agreement made by the Company (if such
covenant or agreement is to be performed at or prior to the Closing) or any
Shareholder contained in this Agreement with respect thereto in connection with
the Closing if such breach is not cured within fifteen (15) days of such notice.

Purchaser’s remedy for any indemnification of Damages hereunder may be satisfied
by proceeding against the indemnifying party or parties for all or any portion
of any such Damages or pursuant to the terms of Section 7.4, or both.

7.3 Procedure for Indemnification.

(a) If a party hereto seeks indemnification under this Section 7, such party
(the “Indemnified Party”) shall give written notice to the other party (the
“Indemnifying Party”) after receiving written notice of any action, lawsuit,
proceeding, investigation or other claim against it (if by a third party) or
discovering the liability, obligation or facts giving rise to such claim for
indemnification, describing the claim, the amount thereof (if known and
quantifiable), whether insurance may be available (if known), and the basis
thereof; provided that the failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its or his obligations hereunder except to the
extent such failure shall have harmed the Indemnifying Party. In that regard, if
any action, lawsuit, proceeding, investigation or other claim shall be brought
or asserted by any third party which, if adversely determined, would entitle the
Indemnified Party to indemnity pursuant to this Section 7, the Indemnified Party
shall promptly notify the Indemnifying Party of the same in writing, specifying
in detail the basis of such claim and the facts pertaining thereto and the
Indemnifying Party shall be entitled to notify any applicable insurer and to
control (subject to the rights of such insurer) the defense of such action,
lawsuit, proceeding, investigation or other claim giving rise to the Indemnified
Party’s claim for indemnification at its expense with reputable counsel
reasonably acceptable to the Indemnified Party; provided that, as a condition
precedent to the Indemnifying Party’s right to assume control of such defense,
it must first agree to be fully responsible for all Damages relating to such
claims and that it will provide full indemnification to the Indemnified Party
for all Damages (to the extent not reimbursed by insurance) relating to such
claim; and provided further that the Indemnifying Party shall not have the right
to assume control of such defense and shall pay the fees and expenses of counsel
retained by the Indemnified Party, if the claim over which the Indemnifying
Party seeks to assume control (i) seeks non-monetary relief, (ii) involves
criminal or quasi-criminal allegations, or (iii) involves a claim which, upon
petition by the Indemnified Party, the appropriate court rules that the
Indemnifying Party failed or is failing to vigorously prosecute or defend.

 

Acquisition and Stock Purchase Agreement

 

20



--------------------------------------------------------------------------------

(b) If the Indemnifying Party is permitted to assume and control the defense and
elects to do so, the Indemnified Party shall have the right to employ counsel
separate from counsel employed by the Indemnifying Party in any such action and
to participate in the defense thereof, subject to the control of the
Indemnifying Party, but the fees and expenses of such counsel employed by the
Indemnified Party shall be at the expense of the Indemnified Party unless
(i) the employment thereof has been specifically authorized by the Indemnifying
Party in writing, or (ii) a conflict of interest between the Indemnifying Party
and the Indemnified Party.

(c) If the Indemnifying Party shall control the defense of any such claim, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld) before entering into any
settlement of a claim or ceasing to defend such claim, if pursuant to or as a
result of such settlement or cessation, injunction or other equitable relief
will be imposed against the Indemnified Party or if such settlement does not
expressly unconditionally release the Indemnified Party from all liabilities and
obligations with respect to such claim, without prejudice. If the Indemnified
Party shall control the defense of any such claim, the Indemnified Party shall
obtain the prior written consent of the Indemnifying Party (which shall not be
unreasonably withheld) before entering into any settlement of a claim or ceasing
to defend such claim, if the Indemnifying Party is a named defendant in such
claim and pursuant to or as a result of such settlement or cessation, injunction
or other equitable relief will be imposed against the Indemnifying Party or if
such settlement does not expressly unconditionally release the Indemnifying
Party from all liabilities and obligations with respect to such claim, without
prejudice.

7.4 Payments. Any payment pursuant to a claim for indemnification shall be made
not later than thirty (30) days after receipt by the Indemnifying Party of
written notice from the Indemnified Party stating the amount of the claim,
unless the claim is subject to defense as provided hereunder, in which case
payment shall be made not later than ten (10) days after the amount of the claim
is finally determined. Any payment required under this Section 7 which is not
made when due shall bear interest at a rate equal to five percent (5%) per annum
for each day until paid.

 

8. Reserved.

 

9. Miscellaneous

9.1 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto. Neither this Agreement nor
any of the rights, interests, or obligations hereunder shall be assigned by any
party hereto by operation of law or otherwise without the prior written consent
of Purchaser and the Shareholders; provided, that Purchaser, in its sole
discretion, may assign all or any portion of its rights, interests and
obligations hereunder to any affiliate of Purchaser if such assignee assumes and
agrees in writing with the Shareholders to perform all of Purchaser’s
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of successors and assigns of the parties hereto.

9.2 Modifications, Amendments and Waivers. Except as expressly provided herein,
neither this Agreement nor any term hereof may be modified, amended, waived or
supplemented other than by a written instrument referencing this Agreement and
signed by Purchaser and each of the Shareholders. Any such modification,
amendment, waiver or supplement effected in accordance with this Section 9.2
shall be binding upon each Shareholder. The conditions to each party’s
obligations to consummate the Acquisition are for the sole benefit

 

Acquisition and Stock Purchase Agreement

 

21



--------------------------------------------------------------------------------

of such party and may be waived by such party in whole or in part to the extent
permitted by law in a writing signed by such party or by closing with actual
knowledge that a condition to the Closing has not been satisfied; provided,
however, that any such waiver of a condition of the Closing shall not be deemed
a waiver of any other right or remedy of any party, including without limitation
in respect of misrepresentations, breaches of warranty or covenant, or any right
to indemnification. No failure to enforce any provision of this Agreement shall
be deemed to or shall constitute a waiver of such provision and no waiver of any
of the provisions of this Agreement shall be deemed to or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

9.3 Administrative law. The Company has obtained all governmental and or local
approvals, authorizations, permits or licenses which are required or necessary
for the lawful conduct of its business.

9.4 Product liability. In all its processes the Company adopts the highest level
of diligence and makes use of the highest known available scientific and
technologic standards for the activities carried out pursuant to its corporate
purpose. There are no actions, suits or proceedings pending or threatened
against the Company in connection with the products sold by it or which are
likely to be started against it. There are no liabilities with regard to
warranties given in relation to products of the Company supplied to customers
prior to the execution of this Agreement.

9.5 Data protection. The Company has complied with all requirements provided by
and Legislative Decree no. 196 of June 30, 2003, and subsequent amendments and
adopts all necessary measures in order to comply with the said requirements.

9.6 Governing Law. Jurisdiction. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the Republic
of Italy, without giving effect to principles of conflicts of law. Any dispute
which may arise under this Agreement, or which is in any way connected with it,
shall be decided and settled with exclusive jurisdiction by the Court of Milan
(Tribunale di Milano).

9.7 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed signature page
to this Agreement by facsimile transmission shall be effective as delivery of a
manually signed counterpart hereof or thereof.

9.8 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.9 Notices. All notices, requests, claims, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified as follows:

 

If to Purchaser:

Solar Power, Inc.

2240 Douglas Blvd, Suite 200

Roseville, California 95661

Attention: Chief Financial Officer

Telephone: (800) 548-8767

Facsimile: (916) 770-8199

 

Acquisition and Stock Purchase Agreement

 

22



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Weintraub Genshlea Chediak Tobin & Tobin

400 Capitol Mall, Suite 11000

Sacramento, CA 95814-4428

Attention: David Adams

Telephone: (916) 558-6028

Facsimile: (916) 446-1611

 

If to a Shareholder:

to the address set forth on such Shareholder’s signature page.

 

If to the Company:

Solar Green Technology

Via Procaccini 48

20154 Milano, Italy

Attention:

Telephone:

Facsimile:

9.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

9.11 Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter of this Agreement, and any and all
other written or oral agreements existing between the parties are expressly
canceled.

[remainder of this page intentionally blank - signature pages follow]

 

Acquisition and Stock Purchase Agreement

 

23



--------------------------------------------------------------------------------

The parties have executed this Acquisition and Stock Purchase Agreement as of
the date first written above.

 

SHAREHOLDERS: ANGELO PRETE

/s/ Angelo Prete

Address:  

[redacted]

 

GIUSEPPE TRUGLIO

/s/ Guiseppe Truglio

Address:  

[redacted]

 

LDK SOLAR EUROPE HOLDING S.A.

/s/ Paolo Giacometti

Name:   Paolo Giacometti Title:   Proxy holder

 

Address:  

[redacted]

 

 

24



--------------------------------------------------------------------------------

THE PURCHASER: SOLAR POWER, INC.

  /s/ Jim Pekarsky

Name: Jim Pekarsky Title: Chief Financial Officer THE COMPANY: SOLAR GREEN
TECHNOLOGY

  /s/ Angelo Prete

Name: Angelo Prete Title: Managing Director

 

Acquisition and Stock Purchase Agreement

 

25



--------------------------------------------------------------------------------

Pursuant to Sections 1341 and 1342 of the Italian Civil Code, the Parties
expressly approve the following provisions of this ACQUISITION AND STOCK
PURCHASE AGREEMENT: Article 2 (Representations and Warranties of the Company and
the Shareholders); Article 3 (Representations and Warranties of each
Shareholder); Article 4 (Representations and Warranties of Purchaser); Article 6
(Covenants), Article 6.1 (Insurance); Article 6.3 (Non-Competition;
Non-Solicitation); Article 6.4 (Releases of Shareholders); Article 6.5 (Releases
of Prete and Truglio against LDK); Article 6.7 (Specific Performance); Article 7
(Indemnification), Article 7.1 (Survival of Representations and Warranties);
Article 7.2 (Indemnification by the Shareholders); Article 7.3 (Procedure for
Indemnifications); Article 7.4 (Payments); Article 9 (Miscellaneous); Article
9.1 (Assignment); Article 9.2 (Modifications, Amendments and Waivers); Article
9.4 (Product Liability); Article 9.6 (Governing Law. Jurisdiction); Article 9.10
(Severability); Article 9.11 (Entire Agreement).

 

THE PURCHASER:      

SHAREHOLDERS:

SOLAR POWER, INC.       ANGELO PRETE

    /s/ Jim Pekarsky

     

    /s/ Angelo Prete

Name: Jim Pekarsky         Title: Chief Financial Officer       Address:  

    [redacted]

     

 

 

THE COMPANY:       SOLAR GREEN TECHNOLOGY       GIUSEPPE TRUGLIO

    /s/ Angelo Prete

     

    /s/ Guiseppe Truglio

Name: Angelo Prete

Title: Managing Director

              Address:  

    [redacted]

 

     

 

Address:  

    [redacted]

     

 

              LDK SOLAR EUROPE HOLDING S.A.      

    /s/ Paolo Giacometti

      Name: Paolo Giacometti       Title: Proxy holder      

 

      Address:  

    [redacted]

     

 

 

Acquisition and Stock Purchase Agreement

 

26



--------------------------------------------------------------------------------

EXHIBIT A

SHAREHOLDERS

 

SHAREHOLDER

  

NUMBER OF SHARES OWNED

LDK SOLAR EUROPE HOLDING S.A.

   700,000, CLASS A

ANGELO PRETE

   150,000, CLASS B

GIUSEPPE TRUGLIO

   150,000, CLASS B

 

Acquisition and Stock Purchase Agreement

 

27



--------------------------------------------------------------------------------

EXHIBIT B

REGULATION S REPRESENTATIONS

(a) SPI Shareholder understands and acknowledges that (A) the SPI Shares are
being sold in reliance upon an exemption from registration afforded by
Regulation S promulgated under the Securities Act (or other applicable exemption
from the registration requirements under the Securities Act), and that such SPI
Shares have not been registered with any state securities commission or
authority; and (B) pursuant to the requirements of Regulation S, the SPI Shares
may not be transferred, sold or otherwise exchanged, unless in compliance with
the provisions of Regulation S and/or pursuant to registration under the
Securities Act, or pursuant to another available exemption thereunder.

(b) SPI Shareholder is not a U.S. Person (as defined under Regulation S) and is
not acquiring the SPI Shares of for the account of any U.S. Person; and SPI
Shareholder is not otherwise deemed to be a “U.S. Person” within the meaning of
Regulation S.

(c) The offer leading to the sale evidenced hereby was made in an “offshore
transaction.” For purposes of Regulation S, SPI Shareholder understands that an
“offshore transaction” as defined under Regulation S is any offer or sale not
made to a person in the United States and either (A) at the time the buy order
is originated, the purchaser is outside the United States, or the seller or any
person acting on his/her behalf reasonably believes that the purchaser is
outside the United States; or (B) for purposes of (1) Rule 903 of Regulation S,
the transaction is executed in, or on or through a physical trading floor of an
established foreign exchange that is located outside the United States or
(2) Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the U.S.

(d) Neither SPI Shareholder, nor any affiliate or any Person acting on SPI
Shareholder’s behalf, has made or is aware of any “directed selling efforts” in
the United States, which is defined in Regulation S to be any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the SPI
Shares being purchased hereby.

(e) SPI Shareholder understands that SPI is the seller of the SPI Shares, and
that, for purpose of Regulation S, a “distributor” is any underwriter, dealer or
other person who participates, pursuant to a contractual arrangement, in the
distribution of securities offered or sold in reliance on Regulation S and that
an “affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question. SPI Shareholder agrees that he/she will not, during the Restricted
Period set forth under Rule 903(b)(iii)(A), act as a distributor, either
directly or through any affiliate, nor shall he/she sell, transfer, hypothecate
or otherwise convey the SPI Shares other than to a non-U.S. Person.

(f) SPI Shareholder is purchasing the SPI Shares for its own account and risk
and not for the account or benefit of a U.S. Person (as defined in Regulation S)
and no other person has any interest in or participation in the SPI Shares or
any right, option, security interest, pledge or other interest in or to the SPI
Shares.

 

Acquisition and Stock Purchase Agreement

 

28



--------------------------------------------------------------------------------

(g) SPI Shareholder will, after the expiration of the Restricted Period, as set
forth under Regulation S Rule 903(b)(3)(iii)(A), offer, sell, pledge or
otherwise transfer the SPI Shares only in accordance with Regulation S, or
pursuant to an available exemption under the Securities Act and, in any case, in
accordance with applicable state securities laws. The transactions contemplated
by this Agreement have neither been pre-arranged with a purchaser who is in the
U.S. or who is a U.S. Person, nor are they part of a plan or scheme to evade the
registration provisions of the United States federal securities laws.

 

Acquisition and Stock Purchase Agreement

 

29